Filed 11/3/15 P. v. Watts CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A144838
v.
TELLY WATTS,                                                         (San Mateo County
                                                                     Super. Ct. No. SC079316A)
         Defendant and Appellant.

         Defendant Telly Watts appeals from a judgment entered pursuant to no contest
pleas to one felony count of second degree burglary (Pen. Code, § 460, subd. (b)),1 one
felony count of unlawful use of personal identifying information (§ 530.5, subd. (a)), and
one felony count of grand theft of access cards or account information (§ 484e, subd. (d)).
He also admitted a prior strike allegation (§ 1170.12, subd. (c)(1)). The court hereafter
imposed the negotiated disposition, sentencing him to a 16-month sentence for the
burglary count to be served consecutively to an outstanding case out of Amador County.
It also imposed 16-month sentences for the other two counts, to run concurrently with the
sentence on the burglary count.
         A month later, defendant filed a petition for resentencing pursuant to
Proposition 47 (§ 1170.18), seeking reduction of the counts to misdemeanors. The trial
court granted the petition in part and reduced the burglary and grand theft counts to
misdemeanors. The court resentenced defendant to a 16-month term, this time by
doubling one-third of the middle term for the unlawful use of personal identifying
         1
             All further statutory references are to the Penal Code.
                                                             1
information conviction, again to run consecutively to the Amador County case. It also
denied probation and imposed time-served county jail sentences for the two
misdemeanors.
       His appellate counsel has raised no issues and asks this court for an independent
review of the record to determine whether there are any issues that would, if resolved
favorably to defendant, result in reversal or modification of the judgment. (People v.
Kelly (2006) 40 Cal.4th 106; People v. Wende (1979) 25 Cal.3d 436.) Defendant was
notified of his right to file a supplemental brief, but has not done so. Upon independent
review of the record, we conclude no arguable issues are presented for review, and affirm
the judgments.
       Section 1237.5 generally precludes an appeal from a judgment of conviction after
a plea of no contest or guilty unless the defendant has applied for, and the trial court has
granted, a certificate of probable cause. There are two exceptions: (1) a challenge to a
search and seizure ruling, as to which an appeal is proper under section 1538.5,
subdivision (m); and (2) postplea sentencing issues. (People v. Shelton (2006) 37 Cal.4th
759, 766; see also People v. Buttram (2003) 30 Cal.4th 773, 780.) Defendant requested,
but was denied a certificate of probable cause. He did not file a suppression motion, and
the court made no search and seizure ruling.
       Therefore our review is of the postplea record. It shows defendant was ably
represented by counsel. Defendant completed and executed a written felony plea form.
The court fully advised defendant in taking his no contest plea. There was no abuse of
discretion in sentencing, and the court sentenced defendant in accordance with the
negotiated disposition. (See People v. Tang (1997) 54 Cal.App.4th 669, 679
[“ ‘ “severity of the sentence and the placing of defendant on probation rest in the sound
discretion of the trial court” ’ ”].) The court properly ordered custody credits and
imposed fines and fees. The court also acted properly on defendant’s resentencing
petition, and again did not abuse its discretion in connection with resentencing.
       After a review of the relevant record, we find no arguable issues and affirm the
judgment.

                                               2
                                _________________________
                                Banke, J.


We concur:


_________________________
Humes, P. J.


_________________________
Margulies, J.




                            3